JS 44 (Rev. 06/17) CIVIL COVER SHEET

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court, ‘This form. approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating, the civil docket sheet. (S//: INSTRUCTIONS ON NENT PAGE OF THIS FORA)

 

I. (a) PLAINTIFFS DEFENDANTS
LESLIE JONES-COLLINS DEFENDER ASSOCIATION OF PHILADELPHIA
(b) County of Residence of First Listed Plaintiff PHILADELPHIA County of Residence of First Listed Defendant PHILADELPHIA _
(EXCEPT IN US. PLAINTIFE CASES) (IN U.S. PLAINTIFF CASES ONLY)

NOTE: INLAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED

() Attorneys (Minn Name, diletress, and Telephone Nuniher) . ; Attorneys (// Known)
Sidney L. Gold, Esquire, |.D. NO.: 21374 sgold@discrimlaw.net

Sidney L. Gold & Assoc., P.C.
1835 Market St., Suite 515 Phila., PA 19103 215-569-1999

 

 

 

 

  

 

 

 

 

 

 

 

 

 

 

 

 

Il. BASIS OF JURISDICTION (lace an °\" in One Box Ont I. CITIZENSHIP OF PRINCIPAL PARTIES (Place an "XN" in One Box for Plaintiff
(For Diversity Cases Only) and One Box for Defendant)
Ol US Government % 3 Federal Question PTF DEF PTF DEF
Plaintiff (U8. Government Not a Party) Citizen of This State a1 OL Incorporated or Principal Place o4 04
of Business In This State
0 2. US. Government 0 4 Diversity Cilizen of Another State G2 QO 2 Incorporated and Principal Place o5 o5
Defendant (dicate Citizenship af Parnes in fteat Hf) of Business In Another State
Citizen or Subject of a 0 3 O 3. Foreign Nation 06 O06
boren Country
IV. NATURE OF SUIT (Place an 0X" mn One Box Gatys Click here for: Nature of Suit Code Descriptions.
[ CONTRACT TORTS FORFEITURE/PENALTY BANKRUPTCY OTHER STATUTES
O 110 Insurance PERSONAL INJURY PERSONAL INJURY 1 625 Drug Related Seizure © 422 Appeal 28 USC 158 0D 375 False Claims Act
O 120 Marine 0 310 Airplane 1 365 Personal Injury - of Property 21 USC 881 |0 423 Withdrawal O 376 Qui Tam (31 USC
O 130 Miller Act O 315 Airplane Product Product Liability 1 690 Other 28 USC 157 3729(a))
0 140 Negotiable Instrument Liability 0 367 Health Care/ 0) 400 State Reapportionment
© 150 Recovery of Overpayment | 320 Assaull, Libel & Pharmaceutical PROPERTY RIGHTS 0 410 Antitrust
& Enforcement of Judgment Slander Personal Injury O 820 Copyrights O 430 Banks and Banking
0 151 Medicare Act 1 330 Federal Employers’ Product Liability OC 830 Patent 450 Commerce
1 152 Recovery of Defaulted Liability O 368 Asbestos Personal C1 835 Patent - Abbreviated OD 460 Deportation
Student Loans O 340 Marine Injurs Product New Drug Application | 470 Racketeer Influenced and
(Excludes Veterans) DO 345 Marine Product Liability 0 840 Trademark Corrupt Organizations
0 153 Recovery of Overpayment Liability PERSONAL PROPERTY LABOR. SOCIAL SECURITY. © 480 Consumer Credit
of Veteran’s Benefits O 350 Motor Vehicle © 370 Other Fraud {1 710 Fair Labor Standards 1 861 HIA (1395ff/) O 490 Cable/Sat TV
QO 160 Stockholders’ Suits OD 355 Motor Vehicle OD 371 Trath in Lending Act O 862 Black Lung (923) 0 850 Securities/Commodities/
O 190 Other Contract Product Liability O 380 Other Personal 720 Labor/Management 0 863 DIWC/DIWW (405(g)) Exchange
© 195 Contract Product Liability | 360 Other Personal Property Damaxe Relations 0 864 SSID Title XVI 1 890 Other Statutory Actions
01 196 Franchise Injury O 385 Property Damage 1 740 Railway Labor Act O 865 RSI (405(g)) O 891 Agricultural Acts
O 362 Personal Injury - Product Liability 1 751 Family and Medical 1 893 Environmental Matters
Medical Malpractice Leave Act 0 895 Freedom of Information
| REAL PROPERTY CIVIL RIGHTS PRISONER PETITIONS | 790 Other Labor Litigation FEDERAL TAX SUITS Act
0 210 Land Condemnation 1 440 Other Civil Rights Habeas Corpus: "7791 Employee Retirement OC 870 Taxes (U S. Plaintiff 0 896 Arbitration
0 220 Foreclosure © 441 Voting O 463 Alien Detainee Income Security Act or Defendant) D 899 Administrative Procedure
O 230 Rent Lease & Ejectnent OK 442 Employment 0 510 Motions to Vacate © 871 [IRS—Third Party Act/Review or Appeal of
0 240 Torts to Land 0 443 Housing! Sentence 26 USC 7609 Agency Decision
D 245 Tort Product Liability Accommodations 0 530 General 0 950 Constitutionality of
O 290 All Other Real Property G 445 Amer. w/Disabilities -] 535 Death Penalty IMMIGRATION State Statutes
Employment Other: (1 462 Naturalization Application
0 446 Amer. w/Disabilities -| 540 Mandamus & Other |) 465 Other Immigration
Other 0 550 Civil Rights Actions
0 448 Education 0 555 Prison Condition
0 560 Civil Detainee -
Conditions of
Confinement

 

 

 

 

 

 

V. ORIGIN (Place an °N" in One Bax Onty

SI Original, 112 Removed from [J 3 > Remanded from ‘14 Reinstatedor © 5 Transferred from © 6 Multidistrict O 8 Multidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -
(pect) Transfer Direct File

 

Cite the U.S. Civil Statute under which you are fling (Do not cite jurisdictional statutes unless diversity):

FAMILY AND MEDICAL LEAVE ACT "FMLA" 29 U.S.C. SECTION 2601 -AND-42 U.S.C. SECTION 1981
Brief description of cause:

Employment Discrimination

VI. CAUSE OF ACTION

 

 

 

 

VIL REQUESTED IN [1 CHECK IF THIS IS A CLASS ACTION DEMAND$ INEXCESSOF — CHECK YES only if demanded in complaint:
COMPLAINT: UNDER RULE 23, F.R.Cv.P 150,000.00 JURY DEMAND: MM Yes ONo
VII. RELATED CASE(S)
IF ANY meee’ WUDGE DOCKET NUMBER a
DATE SIGNATURE OF ATTORNEY OF RECORD
04/20/2021 /si SIDNEY L. GOLD, ESQUIRE ATTORNEY FOR PLAINTIFF

 

FOR OFFICE USE ONLY

RECEIPT # AMOUNT APPLYING IFP JUDGE MAG. JUDGE
UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

DESIGNATION FORM

(to be used by counsel or pro se plaintiff to indicate the category of the case for the purpose of assignment to the appropriate calendar)

Address of Plaintift 887 N. TAYLOR STREET, PHILADELPHIA, PA 19130

 

 

Address of Defendant: 1441 SANSOM STRET, PHILA., PA 19102

 

 

1441 SANSOM STREET, PHILA., PA 19102

Place of Accident, Incident or Transaction: _

 

 

RELATED CASE, IF ANY:

Case Number: Judge: — Date Terminated:

Civil cases are deemed related when Yes is answered to any of the following questions:

 

 

 

 

 

 

1. Is this case related to property included in an earlier numbered suit pending or within one year Yes |] No Y
previously terminated action in this court?

2. Does this case involve the same issue of fact or grow oul of the same transaction as a prior suit Yes | | No Y
pending or within one year previously terminated action in this court?

3. Does this case involve the validity or infringement of a patent already in suil or any earlier Yes [ No

numbered case pending or within one year previously terminated action of this court?

 

4. Is this case a second or successive habeas corpus. social securily appeal. or pro se civil rights Yes [| No Y
case filed by the same individual?

 

 

 

I certify that, to my knowledge, the within case [1 is / [2] is not related to any case now pending or within one year previously terminated action in
this court except as noted above.

04/21/2021 /s/ Sidney L. Gold, Esq. 21374

DATE:

 

Attorney-at- Law’ Pro Se Plaintiff Attorney 1D. # (if applicable)

 

 

CIVIL: (Place a V in one category only)

A, Federal Question Cases: B. Diversity Jurisdiction Cases:
L] 1. Indemnity Contract. Marine Contract, and All Other Contracts [] 1. Insurance Contract and Other Contracts
[] 2. FELA [] 2. Airplane Personal Injury
[J] 3. Jones Act-Personal Injury [] 3. Assault, Defamation
[] 4. Antitrust [] 4. Marine Personal Injury
[] 5. Patent [-] 5. Motor Vehicle Personal Injury
[] 6. Labor-Management Relations [] 6. Other Personal Injury (Please specify):
7. Civil Rights [.] 7. Products Liability
(1 8. Habeas Corpus [] 8. Products Liability — Asbestos
[] 9. Securities Act(s) Cases [] 9. All other Diversity Cases
[] 10. Social Security Review Cases (Please specify): a=
[] 11. All other Federal Question Cases
(Please specify) _ _

 

 

 

ARBITRATION CERTIFICATION
(The effect of this certification ts to remove the case from eligibility for arbitration.)

|, SIDNEY L. GOLD, ESQUIRE

counsel of record or pro se plaintiff, do hereby certify:

?

 

FA Pursuant to Local Civil Rule 53.2. § 3(c) (2). that to the best of my knowledge and belief, the damages recoverable in this civil action case
exceed the sum of $150.000.00 exclusive of interest and costs:

v| Relief other than monetary damages is sought.

 

DATE:

04/21/2021 /s/ Sidney L. Gold, Esq. 21374

 

Attorney-at-Law ’ Pro Se Plaintiff Attorney 1.D. # (if applicable)

NOTE: A trial de novo will be a trial by jury only if there has been compliance with IF. R.C.P. 38

 

Civ. 609 (5 2018)

 
UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

DESIGNATION FORM

(to be used by counsel or pro se plaintiff to indicate the category of the case for the purpose of assignment to the appropriate calendar)

wefcees capsid _ 887 N. TAYLOR STREET, PHILADELPHIA, PA 19130

 

Address of Defendant: 1441 SANSOM STRET, PHILA., PA 19102

 

1441 SANSOM STREET, PHILA., PA 19102

Place of Accident, Incident or Transaction:

 

 

RELATED CASE, IF ANY:

Case Number: _ ss dJudge: Date Terminated: _

Civil cases are deemed related when Yes is answered to any of the following questions:

 

I. Is this case related to property included in an earlier numbered suit pending or within one year Yes |_| No Y
previously terminated action in this court?

 

 

 

 

 

 

 

2. Does this case involve the same issue of fact or grow out of the same transaction as a prior suit Yes No Y
pending or within one year previously terminated action in this court?

3. Does this case involve the validity or infringement of a patent already in suit or any earlier Yes [| No
numbered case pending or within one year previously terminated action of this court?

 

 

 

4. Is this case a second or successive habeas corpus, social security appeal. or pro se civil rights Yes No
case filed by the same individual?

 

 

 

I certify that, to my knowledge. the within case [1 is / [¢] is not related to any case now pending or within one year previously terminated action in
this court except as noted above.

04/21/2021 /s/ Sidney L. Gold, Esq. 21374

DATE:

 

 

Attorneyv-at- Law / Pro Se Plaintiff Attorney 1D. # (if applicable)

 

 

CIVIL: (Place a V in one category only)

 

A, Federal Question Cases: B. Diversity Jurisdiction Cases:

LJ 1. Indemnity Contract, Marine Contract, and All Other Contracts [] 1. Insurance Contract and Other Contracts
[J 2. FELA L] 2. Airplane Personal Injury

(1 3. Jones Act-Personal Injury [] 3. Assault, Defamation

[] 4. Antitrust [] 4. Marine Personal Injury

[] 5. Patent L] 5. Motor Vehicle Personal Injury

[.] 6. Labor-Management Relations [J] 6. Other Personal Injury (Please specify):
7. Civil Rights [] 7. Products Liability

[] 8. Habeas Corpus [] 8. Products Liability — Asbestos

[] 9. Securities Act(s) Cases [] 9. All other Diversity Cases

[_] 10. Social Security Review Cases (Please specify): __

[] 11. All other Federal Question Cases

(Please specify)

 

 

 

ARBIFRATION CERTIFICATION
(The effect of this certification is to remove the case from eligibility for arbitration.)

SIDNEY L. GOLD, ESQUIRE

 

 

 

 

 

 

1, . counsel of record or pro se plaintiff, do hereby certify
Pursuant to Local Civil Rule 53.2. § 3(c) (2). that to the best of my knowledge and belief, the damages recoverable in this civil action case
exceed the sum of $150.000.00 exclusive of interest and costs:
Y Relief other than monetary damages is sought.
pare, 04/21/2021 /s/ Sidney L. Gold, Esq. 21374
Atiorney-at- Law / Pro Se Plaintiff Attorney LD. # (if applicable)

NOTE: A trial de novo will be a trial by jury only if there has been compliance with F RCP, 38

 

Civ. 609 (3 2018)

 
IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

CASE MANAGEMENT TRACK DESIGNATION FORM
LESLIE JONES-COLLINS CIVIL ACTION

V.
DEFENDER ASSOCIATION OF

PHILADELPHIA _

In accordance with the Civil Justice Expense and Delay Reduction Plan of this court, counsel for
plaintiff shall complete a Case Management Track Designation Form in all civil cases at the time of
filing the complaint and serve a copy on all defendants. (See § 1:03 of the plan set forth on the reverse
side of this form.) In the event that a defendant does not agree with the plaintiff regarding said
designation, that defendant shall, with its first appearance, submit to the clerk of court and serve on
the plaintiff and all other parties, a Case Management Track Designation Form specifying the track

to which that defendant believes the case should be assigned.
SELECT ONE OF THE FOLLOWING CASE MANAGEMENT TRACKS:
(a) Habeas Corpus — Cases brought under 28 U.S.C. § 224] through § 2255.

(b) Social Security — Cases requesting review of a decision of the Secretary of Health
and Human Services denying plaintiff Social Security Benefits.

(c) Arbitration — Cases required to be designated for arbitration under Local Civil Rule 53.2.

(d) Asbestos — Cases involving claims for personal injury or property damage from
exposure to asbestos.

(ec) Special Management — Cases that do not fall into tracks (a) through (d) that are
commonly referred to as complex and that need special or intense management by
the court. (See reverse side of this form for a detailed explanation of special
management cases.)

(f) Standard Management - Cases that do not fall into any one of the other tracks.

( )

( )
( )

( )

( )
(2)

 

 

 

04/21/2021 /s/ Sidney L. Gold, Esq. PLAINTIFF

Date Attorney-at-law Attorney for

(215) 569-1999 (215) 569-3870 sgold@discrimlaw.net
Telephone FAX Number E-Mail Address

(Civ. 660) 10/02
IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

LESLIE JONES-COLLINS

Plaintiff,
7 CIVIL ACTION NO::
DEFENDER ASSOCIATION
OF PHILADELPHIA
JURY TRIAL DEMANDED
Defendant.

COMPLAINT AND JURY DEMAND

 

I. PRELIMINARY STATEMENT:

1, This is an action for an award of damages, attorneys’ fees, and other relief
on behalf of the Plaintiff, Leslie Jones-Collins (“Plaintiff Jones-Collins”), a former
employee of Defender Association of Philadelphia (“Defendant”), who has been harmed
by the Defendant’s unlawful employment practices.

A This action is brought under the Family and Medical Leave Act (“FMLA”),
29 U.S.C. §2601 et seq. and 42 U.S.C. §1981 (“§1981”).

YW. JURISDICTION AND VENUE:

 

Bl The jurisdiction of this Court is invoked, and venue is proper in this district,
pursuant to 28 U.S.C. §1331 and 1391 as Plaintiff Jones-Collins’ claims are substantively
based on the FMLA and §1981 and a substantial part of the events giving rise to her

claims occurred in this judicial district.
4. This action has been filed within the two (2) year statutory period in
accordance with the FMLA and the four (4) year statutory period in accordance with
§1981.

Til. PARTIES:

» Plaintiff, Leslie Jones-Collins (“Plaintiff Jones-Collins”), is an adult
individual and citizen of the Commonwealth of Pennsylvania, residing therein at 887 N.
Taylor Street, Philadelphia, Pennsylvania 19130.

6. Defendant, Defender Association of Philadelphia, is a non-profit duly
organized and existing under the laws of the Commonwealth of Pennsylvania,
maintaining a place of business at 1441 Sansom Street, Philadelphia, Pennsylvania
19102.

a At all times relevant hereto, the Defendant was acting through its agents,
servants and employees, who were acting within the scope of their authority, course of
employment, and under the direct control of the Defendant.

8. At all times material herein, the Defendant is and has been a “person” and
“employer” as defined under the FMLA and is accordingly subject to the provisions of
said Act.

a At all times material herein, Plaintiff Jones-Collins was an “eligible
employee” as defined under the FMLA and was entitled to the protections of the

provisions of said Act.
IV. STATEMENT OF FACTS:

10. Plaintiff Jones-Collins was employed by the Defendant from on or about
October 27, 1997 until on or about February 19, 2020, the date of her unlawful
constructive termination.

11. By way of background, Defendant provides legal representation to indigent
defendants in Philadelphia. In its federal court division, the Federal Community
Defender Office for the Eastern District of Pennsylvania (““FCDO”), Defendant serves as
the designated Community Defender Organization for the United States District Court for
the Eastern District of Pennsylvania. The FCDO provides trial and appellate
representation to indigent defendants charged with violations of federal law, as well as
federal habeas corpus representation to inmates.

12. Throughout her tenure of employment with the Defendant, Plaintiff Jones-
Collins held the position of Trial Unit Paralegal in Defendant’s FCDO division. But for
the discriminatory and retaliatory events detailed below, Plaintiff Jones-Collins
maintained an excellent job performance rating in said capacity. By way of elaboration,
from in or about 1997 through 2010, Plaintiff Jones-Collins received steady merit-based
salary increases and outstanding performance evaluations.

13. By way of background, in her capacity as a Trial Unit Paralegal, Plaintiff
Jones-Collins was assigned to Defendant’s research and wniting staff. In said role,
Plaintiff Jones-Collins was responsible for tasks such as researching and writing
substantive pre-trial motions, memorandums of law and sentencing memorandums;
participating in monthly research and writing staff meetings; operating document

5
©)
management software during motion hearings and trials; writing newsletter articles for
attorneys on the Criminal Justice Act (“CJA”); and various other assignments based on
attorneys’ needs.

14. From in or about 2010 through the date of her constructive termination,
Defendant refused to provide Plaintiff Jones-Collins with any merit-based salary
increases and/or promote Plaintiff Jones-Collins to the next Grade/Step, despite her
continued outstanding performance reviews.

5. On or about September 18, 2018, Plaintiff Jones-Collins contacted Nina
Spizer (“Spizer”’), Chief of the Trial Unit, regarding Defendant’s failure and refusal to
provide to Plaintiff Jones-Collins any merit-based salary increase and/or promotion since
2010 despite outstanding performance reviews. Spizer assured Plaintiff Jones-Collins,
“You’re such an asset to the office!” but stated that Defendant was unable to increase
Plaintiff Jones-Collins’ salary and/or promote her.

16. Thereafter, as a result of Spizer’s failure to address Defendant’s refusal to
provide any merit-based salary increase and/or promotion despite outstanding
performance reviews, Plaintiff Jones-Collins registered a complaint of race
discrimination with Spizer regarding Defendant’s failure and refusal to provide the same.

17. In response to Plaintiff Jones-Collins stating that Defendant’s failure and
refusal to provide her with a merit-based salary increase and/or promotion since 2010
was based on her race, Lee Skipper (“Skipper”), Chief Federal Defender, for the first

time in Plaintiff Jones Collins’ over twenty (20) year career with Defendant, insinuated
that Plaintiff Jones-Collins’ work performance was deficient and further falsely accused
her of a “change” in professional demeanor.

18. Plaintiff Jones-Collins believes and avers that Skipper’s unjustified
accusation of a change in her professional demeanor was in retaliation for Plaintiff Jones-
Collins stating her belief that there existed a discriminatory reason for Defendant’s failure
to provide her with a merit-based salary increase and/or promotion since 2010.

19. Thereafter, Defendant embarked upon a campaign of retaliation towards
Plaintiff Jones-Collins. Specifically, Skipper and Spizer subjected Complainant to the
silent treatment by refusing to communicate with her in person, and instead only
communicated with her via email. Skipper and Spizer stopped acknowledging Jones-
Collins, negatively impeding her ability to adequately perform her job functions. Indeed,
when observing Plaintiff Jones-Collins in common areas of the office, Skipper and Spizer
would avert their gaze to avoid looking at Plaintiff Jones-Collins and/or change their path
of travel to avoid passing Plaintiff Jones-Collins. Said indignities evidence Skipper’s and
Spizer’s retaliatory hostility towards Plaintiff Jones-Collins based on her complaints of
discrimination.

20. Inor about October or November of 2018, Plaintiff Jones-Collins learned
that Spizer was questioning other employees regarding Plaintiff Jones-Collins’
professional demeanor, asking said employees whether Plaintiff Jones-Collins seemed
“disgruntled.” Plaintiff Jones-Collins believes and avers that Spizer’s inquisition was in

furtherance of her campaign of retaliation against Plaintiff Jones-Collins.
21. Onor about November 21, 2018, Spizer, unjustifiably accused Plaintiff
Jones-Collins of unprofessionalism in connection with an email sent by Plaintiff Jones-
Collins regarding office hours. Importantly, Spizer copied the entire Trial Unit in her
response to Plaintiff Jones-Collins’ email in a deliberate attempt to demean and
embarrass Plaintiff Jones-Collins in front of her colleagues.

22. Plaintiff Jones-Collins immediately reported Spizer’s hostile accusation and
escalating harassing behavior to Skipper. Skipper dismissed Plaintiff Jones-Collins
complaint, and instead responded, “You seem upset. Go take a walk. Go take a walk.”
Importantly, following Plaintiff Jones-Collins’ complaint, Skipper failed and refused to
investigate the same or take any remedial action to cause Spizer’s retaliatory treatment to
cease.

23. Onor about November 26, 2018, due to Defendant not having a human
resources department and/or director at that time, Plaintiff Jones-Collins registered a
formal complaint of race discrimination to Helen Marino (“Marino”), First Assistant
Federal Defender. In said grievance, Plaintiff Jones-Collins stated her belief that Spizer’s
aforesaid conduct was racially motivated and further stated her belief that said conduct
was in retaliation for registering a complaint regarding Defendant’s failure and refusal to
provide her with a merit-based salary increase and/or promotion based on her race.

24. Further, in said grievance, Plaintiff Jones-Collins described the aforesaid
silent treatment to which Spizer subjected her, and reiterated that Spizer’s campaign of

retaliation negatively impeded her ability to adequately perform her job functions.

6
25. | Contemporaneously, on said date, Spizer issued Plaintiff Jones-Collins a
written memorandum falsely accusing Plaintiff Jones-Collins of unprofessionalism.
Specifically, Spizer acknowledged, “It has been documented in all of your reviews the
high quality of work you provide to the office and to the clients. Your writing is
outstanding and your dedication to the office and the clients has been beyond reproach.
Yet the last six months we have seen a decline in your usual team approach to your work
and we have seen an unprofessionalism we have never seen from you before.”

26. Significantly, Spizer’s false accusation directly contradicts an email Spizer
sent to Plaintiff Jones-Collins just two (2) months prior wherein Spizer declared that
Plaintiff Jones-Collins was “such an asset to the office!”

27. Importantly, said written memorandum was the first time in Plaintiff Jones-
Collins’ over twenty-year career with Defendant that she had ever been accused of
“unprofessionalism.” Plaintiff Jones-Collins believes and avers that Spizer, in
collaboration with Skipper, levied said unfounded accusation in retribution for Plaintiff
Jones-Collins stating her belief that Defendant’s failure and refusal to provide with her a
merit-based salary increase and/or promotion was based on her race.

28. Moreover, in Spizer’s written memorandum, Spizer accused Plaintiff Jones-

22 cc*

Collins of being “confrontation[al],” “inappropriate,

99 66

aggressive,” and “somewhat
hostile.” Further, Spizer directed Plaintiff Jones-Collins that she must have “[a] better
attitude in accepting assignments.” Spizer further falsely accused Plaintiff Jones-Collins
of unprofessionalism in her handling of a capital trial case in Defendant’s office, the

Rodriguez-Mendoza case.
29. — Plaintiff Jones-Collins believes and avers that Spizer’s unjustified criticism
and directive constitutes microaggression towards Plaintiff Jones-Collins based on her
race and further perpetuates the racially-discriminatory ‘angry Black woman’ stereotype.
Indeed, only after Plaintiff Jones-Collins expressed her belief that Defendant
marginalized her based on her race did Spizer start insinuating that Plaintiff Jones-Collins
was not a ‘team player.’

30. Accordingly, on or about November 28, 2018, Plaintiff Jones-Collins
submitted a written response to Spizer’s aforesaid memorandum to Marino. Plaintiff
Jones-Collins stated her belief that Spizer’s November 21* email was retaliatory and
evidenced Spizer’s racial bias. Moreover, Plaintiff Jones-Collins pointed out the
conveniently-timed accusations of unprofessionalism directly coincided with Plaintiff
Jones-Collins aforesaid complaint of race discrimination based on Defendant’s failure
and refusal to provide her with a merit-based salary increase and/or promotion.

31. Onor about December 1, 2018, Plaintiff Jones-Collins submitted a
supplemental response to Spizer’s November 26" written memorandum, directly refuting
Spizer’s unfounded accusation that Plaintiff Jones-Collins acted “inappropriate” and
“ageressive” during the Rodriguez-Mendoza case. Plaintiff Jones-Collins provided all of
her email correspondence with Peter Williams (“Williams”), Assistant Federal Defender,
Capital Habeas Unit, which directly refuted Spizer’s untoward accusation of Plaintiff

Jones-Collins’ “inappropriate” and “aggressive” behavior.
32. Onor about December 3, 2018, Plaintiff Jones-Collins met with Marino
and Kristen Muhl (“Muhl”), Financial Officer interim Human Resources, to discuss
Plaintiff Jones-Collins’ aforesaid grievance. Rather than conducting an impartial
investigation of Plaintiff Jones-Collins’ complaint, Marino interrogated Plaintiff Jones-
Collins for two and a half hours about Spizer’s written memorandum. Further, Marino
concluded the said meeting by advising Plaintiff Jones-Collins that she “agreed” with
Spizer’s racially-motivated accusations, evidencing Marino’s discriminatory hostility
towards Plaintiff Jones-Collins based on her race.

33. Accordingly, on or about December 6, 2018, Plaintiff Jones-Collins
submitted another formal complaint regarding the December 3% meeting with Marino and
set forth Defendant’s history of racial bias in Defendant’s office throughout the years.
Plaintiff Jones-Collins provided examples of Spizer’s bias towards black employees.
Plaintiff Jones-Collins also provided examples of Marino’s bias towards black
employees. Upon information and belief, Defendant failed and refused to conduct a
proper investigation of Plaintiff Jones-Collins’ complaint and further failed and refused
to take any remedial action.

34. On or about February 10, 2019, Plaintiff Jones-Collins sent an email to
Marino delineating the continued retaliation to which Spizer subjected her. Specifically,
Plaintiff Jones-Collins stated her belief that Spizer deliberately assigned substantially
more work to Plaintiff Jones-Collins in retaliation for opposing unlawful race
discrimination in the workplace. Plaintiff Jones-Collins pointed out the clear disparity
between her workload and that of the other paralegals in the office. Further, Plaintiff

9
Jones-Collins disclosed to Marino that Spizer’s retaliatory treatment was causing her
extreme emotional distress.

35. On or about February 25, 2019, Marino issued a memorandum with her
purported findings from her alleged investigation of Plaintiff Jones-Collins’ November
26" complaint. Marino acknowledged that Plaintiff Jones-Collins was a “valued
employee of this office and [Plaintiff Jones-Collins has] provided quality work.”
Moreover, Marino acknowledged Defendant’s failure to follow its own policy and
procedure: “management would like to offer you an apology for errors management made
by failing to follow policy and procedure.”

36. However, Marino failed to address Plaintiff Jones-Collins’ December 6
complaint wherein Plaintiff Jones-Collins described Defendant’s history of racial bias.
Instead, Marino stated her belief that “there have been missteps on both sides... .”
Marino recommended that Plaintiff Jones-Collins participate in a mediated dialogue with
Spizer and Skipper.

37. Onor about March 1, 2019, Plaintiff Jones-Collins submitted a written
memorandum in response to Marino’s purported findings from her alleged investigation.
Specifically, Plaintiff Jones-Collins questioned the thoroughness of Defendant’s alleged
‘investigation’ given the brevity of Marino’s purported findings. Plaintiff Jones-Collins
also expressed her apprehension of a mediated dialogue with Spizer and Skipper given
their history of hostility toward her based on her race and/or registering complaints of

race discrimination in the workplace.

10
38. Accordingly, on or about March 4, 2019, Marino advised Plaintiff Jones-
Collins that she would prepare a formal report and promised that she would “do [her] best
to get a report done within a week.”

39. Nearly two (2) months later, on or about April 22, 2019, Marino issued her
Report wherein Defendant acknowledged, “an apology is due regarding [Spizer’s] email
of November 21, 2018, which went to all Traditional Unit staff without prior supervisory
inquiry or discussion with her and without due consideration of its impact on [Plaintiff
Jones-Collins]. There should be no such emails in the future.”

40. Notwithstanding the foregoing, just three (3) days later, on or about April
25, 2019, Spizer interrogated Plaintiff Jones-Collins in an email regarding duty coverage.
Importantly, prior to Plaintiff Jones-Collins’ complaint against Spizer, Plamtiff Jones-
Collins had never been questioned regarding duty coverage and at all times followed
Defendant’s protocol. In fact, as the most senior member of the research and writing
staff, Plaintiff Jones-Collins was often tasked with training newly hired Research and
Writing Attorneys and Paralegals on Defendant’s protocol for covering duty.

41. Plaintiff Jones-Collins believes and avers that Spizer’s aforesaid email
evidences Spizer’s intent to continue her campaign of retaliation against Plaintiff Jones-
Collins notwithstanding Marino’s directive that “there should be no such emails in the

future.”

11
42. | Marino’s Report also exposed her own racial bias towards Plaintiff Jones-
Collins. By way of elaboration, in said Report, Marino used terms like “entitlement” and
“entitle” when addressing Plaintiff Jones-Collins’ complaint about not receiving a merit-
based salary increase and/or promotion based on her race, despite consistent outstanding
performance. Marino inferred that Plaintiff Jones-Collins’ examples of Defendant’s
history of race bias in promoting and creating special paralegal positions/titles for white
women with less seniority than their black women counterparts were unworthy of

23 6

credence, characterizing them as “office rumor,” “gossip,” or “the reports of those who
did not receive promotion,” (i.e. black women). Yet, Marino acknowledged that
Defendant had created paralegal positions with special titles (i.e. Paralegal Document
Manager in the Trial Unit and Supervisory Paralegal in the Capital Habeas Unit), and that
such positions were “awarded” to less experienced Caucasian women “based on merit”
and “greater experience with criminal legal practice.” Importantly, Marino noted that
Skipper disfavored such recognition for Plaintiff Jones-Collins.

43. On or about May 6, 2019, Plaintiff Jones-Collins sent an email to Marino

and expressed her willingness to participate in a mediated dialogue with Spizer and

Skipper “in the interest of moving forward and restoring a cordial working relationship . .

44. Notwithstanding the foregoing, on or about May 29, 2019, Elizabeth Toplin
(“Toplin”), Assistant Chief of Trial Unit, informed Plaintiff Jones-Collins that Spizer was
assigning her to perform case management responsibilities for Colleen Bryan (“Bryan”),
Paralegal Document Manager/Legal Assistant to Spizer, while Bryan was on vacation the

12
week of June 3, 2019. In her twenty-plus years with Defendant, Plaintiff Jones-Collins
had never been asked, nor required, to assume another employee’s job duties while they
were on vacation.

45. Importantly, prior to Bryan’s hire, Ed O’Neil (“O’Neil”), Clerk, served as
the interim case management assistant and remained in said capacity for approximately a
year following Bryan’s hire. Upon information and belief, at the time of Spizer’s
reassignment of Bryan’s case management duties to Plaintiff Jones-Collins, O’Neil
continued to routinely assist Bryan with case management tasks. Upon information and
belief, O’Neil was available and willing to substitute for Bryan the week of June 3rd.

46. Notwithstanding this, Spizer assigned Bryan’s case management
responsibilities to Plaintiff Jones-Collins instead of O’Neil. Plaintiff Jones-Collins
believes and avers that Spizer deliberately did so in further discrimination and/or
retaliation in an effort to undermine Plaintiff's Jones-Collins ability to timely and
adequately perform her own job functions and create animosity and distrust between
Plaintiff Jones-Collins and the trial attorneys. Furthermore, Plaintiff Jones-Collins
believes and avers that Spizer deliberately sought to undermine Plaintiff Jones-Collins’
work performance to manufacture a pretext to terminate her employment and/or
otherwise subject her to unjustified discipline in furtherance of Defendant’s campaign of

retaliation.
47. Onor about July 16, 2019, after conversations with different members of
the research and writing staff, Plaintiff Jones-Collins deduced that Spizer may have been
excluding her from emails and meetings involving research and writing staff matters.
Accordingly, Plaintiff Jones-Collins registered a complaint with Jennifer Nimmons
Herman (“Nimmons Herman”), Assignment Coordinator for Research and Writing Staff.
Nimmons Herman confirmed that Spizer had been purposefully excluding Plaintiff Jones-
Collins from monthly meetings and other matters involving the research and writing staff.
In response, Plaintiff Jones-Collins stated that Spizer’s deliberate exclusion constituted
further retaliation. Nimmons Herman agreed.

48. On said date, Spizer sent Plaintiff Jones-Collins an email wherein Spizer
stated: “In talking to [Jennifer], I think it may be prudent for you guys to attend the
[research and writing] meetings. Keeps everyone in the loop and up on the law.”
Importantly, prior thereto, throughout Plaintiff Jones-Collins’ employment with
Defendant, Plaintiff Jones-Collins had always attended the research and writing meetings.
In fact, Plaintiff Jones-Collins was the most senior member of the research and writing
staff.

49. Plaintiff Jones-Collins believes and avers that Spizer deliberately excluded
Plaintiff Jones-Collins from said meetings in further discrimination and/or retaliation to
undermine Plaintiff Jones-Collins’ ability to adequately perform her job functions and

alienate her from her colleagues.

14
50. On or about August 26, 2019, Plaintiff Jones-Collins participated in a
confidential mediation with Spizer, Skipper, and Marino, individually. Notably, this was
the first ttme Skipper had communicated in-person with Plaintiff Jones-Collins since
November of 2018.

51. During this time, Plaintiff Jones-Collins continued to experience severe
emotional distress due to the discriminatory and retaliatory treatment to which she had
been intentionally and methodically subjected.

52. In connection thereto, Plaintiff Jones-Collins’ experienced an exacerbation
of her Anxiety Disorder and her mental health professional recommended that she
commence a medical leave of absence to treat her serious medical condition.

53. Accordingly, on or about August 29, 2019, Plaintiff Jones-Collins sent an
email to Vonna Campbell (“Campbell”), Human Resources Director, requesting a
medical leave of absence pursuant to the Family and Medical Leave Act (“FMLA”).

54. On or about September 13, 2019, Plaintiff Jones-Collins submitted the
necessary paperwork to Defendant’s human resources department.

55. Thereafter, on or about September 16, 2019, Plaintiff Jones-Collins
commenced a medical leave of absence pursuant to the FMLA.

56. Onor about December 23, 2019, Plaintiff Jones-Collins returned to work
following her medical leave of absence pursuant to the FMLA.

57. Following Plaintiff Jones-Collins’ return to work, Defendant, through its
agents, servants, and employees, embarked upon a campaign of retaliation against
Plaintiff Jones-Collins for exercising her rights pursuant to the FMLA. Skipper and

15
Spizer resumed their silent treatment of Plaintiff Jones-Collins. Most telling, Skipper
never spoke to Plaintiff Jones-Collins again.

58. By way of background, during Plaintiff Jones-Collins’ FMLA leave, she
learned that Defendant intended to change assignments for the research and writing staff.
Whereas the research and writing staff were previously assigned to work with all trial
attorneys based on availability, said staff members would now be assigned to permanent
trial attorney teams.

59. To that end, upon returning to work following her FMLA leave, Plaintiff
Jones-Collins was assigned to two (2) trial attorneys with large caseloads. Moreover, the
majority of Plaintiff Jones-Collins’ pre-FMLA leave case assignments, along with their
assigned trial attorneys, were returned to her.

60. In addition to her case-related work, Plaintiff Jones-Collins continued to
oversee the Early Termination of Supervised Release (“ETM”) Program, an extremely
challenging and time-consuming project. Indeed, prior to Plaintiff Jones-Collins’ FMLA
leave, Defendant acknowledged that management of the ETM Program would, without a
doubt, impact Plaintiff Jones-Collins’ ability to manage and complete her case-related
assignments. Accordingly, Defendant acknowledged that management of the ETM
Program should be “spread” among Plaintiff Jones-Collins and other staff, including

Toplin and Nimmons Herman.

16
61. However, after Plaintiff Jones-Collins’ return from FMLA leave,
Defendant, in retaliation for Plaintiff Jones-Collins exercising her rights pursuant to the
FMLA, notified Plaintiff Jones-Collins that she would now be responsible for taking on
the “entirety of the early termination project,” as a disciplinary measure in further
retaliation.

62. Jake O’Donnell (“O’Donnell”), a Caucasian individual similarly-situated to
Plaintiff Jones-Collins, was a newly barred attorney, who had been employed as a
Paralegal in the Trial Unit for less than a year. O’Donnell, like Plaintiff Jones-Collins,
was also assigned to two (2) trial attorneys with large caseloads. In addition, O’ Donnell
was assigned to Spizer. Upon information and belief, Spizer’s trial caseload was slight
due to her extensive administrative responsibilities as Chief of the Trial Unit. Paralegal
Document Manager Bryan assisted Spizer with her administrative duties.

63. On or about February 6, 2020, Spizer notified Plaintiff Jones-Collins in an
email that Plaintiff Jones-Collins was being assigned one of the trial attorneys that had
been previously assigned to O’Donnell. Accordingly, Plaintiff Jones-Collins was now
responsible for three (3) trial attorneys, whereas O’ Donnell was only responsible for one
(1).

64. The aforesaid reassignment of O’Donnell’s attorney to Plaintiff Jones-
Collins, in addition to her responsibility of the ETM Program, as well as her pre-FMLA
case assignments, created a substantial disparity in the amount of work and responsibility

between Plaintiff Jones-Collins and O’Donnell. Moreover, Plaintiff Jones-Collins’
increased workload caused a substantial hardship for Plaintiff Jones-Collins, impairing
her ability to timely and satisfactorily complete her assignments.

65. Plaintiff Jones-Collins believes and avers that Spizer intentionally and
calculatedly created the said disparity and overloaded Plaintiff Jones-Collins with
assignments in an effort to undermine Plaintiff Jones-Collins’ ability to adequately
perform her job responsibilities in retaliation for registering complaints of race
discrimination in the workplace and/or for exercising her rights under the FMLA.

66. Plaintiff Jones-Collins further believes and avers that Spizer unjustifiably
increased Plaintiff Jones-Collins workload in a deliberate effort to cause Plaintiff Jones-
Collins to resign from her position of employment and/or to manufacture a pretext to
terminate Plaintiff Jones-Collins’ employment.

67. Upon receiving said email from Spizer, Plaintiff Jones-Collins promptly
contacted Toplin to register a complaint of race discrimination and/or retaliation with
respect to the disparity in workload between Plaintiff Jones-Collins and O’Donnell.

68. In further retaliation, on or about February 10, 2020, Spizer demanded that
Plaintiff Jones-Collins meet with her to discuss the aforesaid complaint to Toplin and
further discuss Plaintiff Jones-Collins’ caseload. Plaintiff Jones-Collins requested that
Campbell be in attendance at said meeting given Spizer’s history of hostility towards

Plaintiff Jones-Collins.

18
69. Accordingly, on said date, Plaintiff Jones-Collins attended a meeting with
Spizer, Toplin, Campbell, and Nimmons Herman. During said meeting, Spizer demeaned
and berated Plaintiff Jones-Collins regarding her work performance since returning from
her FMLA leave.

70. Specifically, Spizer admonished that Plaintiff Jones-Collins’ FMLA leave
left the research and writing staff in a “lurch,” requiring them to “step up” to assist with
Plaintiff Jones-Collins’ caseload. Moreover, Spizer falsely accused Plaintiff Jones-
Collins of work performance deficiencies since her return from FMLA.

71. Plaintiff Jones-Collins emphatically denied that there had been any changes
to her work performance following her return from FMLA leave, as nothing had changed
with respect to the status of her assigned cases upon her return to the office.

72. At the conclusion of the meeting, Spizer sternly directed Plaintiff Jones-
Collins to “stop bitching and complaining.”

73. Plaintiff Jones-Collins believes and avers that Spizer’s aforesaid directive
was a veiled threat that Defendant would terminate Plaintiff Jones-Collins’ employment
if she registered any further complaints of discrimination and/or retaliation.

74. Additionally, during said meeting, Spizer demanded that Plaintiff Jones-
Collins document each and every work task she completed for the next thirty (30) days.
Importantly, Plaintiff Jones-Collins had never previously been counseled for any alleged
lack of productivity and/or been required to document her work tasks in her over twenty-

year tenure of employment with Defendant.

19
75. The next day, on or about February 11, 2020, Skipper issued Plaintiff
Jones-Collins a memorandum titled “Repeated Insubordination and Unprofessional
Conduct” in connection with the February 10" meeting.

76.  Insaid memorandum, Skipper falsely accused Plaintiff Jones-Collins of
lack of productivity, insubordination, and hostility, among other unfounded accusations.
Skipper warmed Plaintiff Jones-Collins that her alleged “behavior” would not be tolerated
and further stated that Plaintiff Jones-Collins’ “accusations” of race discrimination and/or
retaliation “will not be tolerated.”

77. Most significantly, Skipper stated: “We will not tolerate your continuing
attempts to create a paper trail of false allegations. We readily acknowledge these
behaviors have not been the typical behavior over the last twenty years. However, the
change in your behavior came not from anything management has done; but it began
when you were not given a promotion. And that behavior has continued.”

78. Moreover, Skipper threatened to terminate Plaintiff Jones-Collins if her
alleged “behavior” did not immediately change. Said threat of termination caused
Plaintiff Jones-Collins severe emotional distress and resulted in a physical exacerbation
of symptoms related to her Anxiety Disorder.

79.  Asaresult of the intolerable working conditions to which Plaintiff Jones-
Collins was subjected in retaliation for registering complaints of race discrimination
and/or in retribution for exercising her rights under the FMLA, on or about February 19,

2020, Plaintiff Jones-Collins’ employment was constructively terminated.

20
80. Plaintiff Jones-Collins specifically delineated that her involuntary
resignation was directly attributable to Defendant’s “ongoing antagonism and retaliatory
animus.” Plaintiff Jones-Collins further stated that her last day of employment would be
February 28, 2020.

81. However, on said date, rather than permitting Plaintiff Jones-Collins to
serve out her notice period, Defendant immediately seized Plaintiff Jones-Collins’ work
laptop. Indeed, Defendant demanded that Plaintiff Jones-Collins immediately vacate the
premises and escorted her out of the building in full view of her colleagues, actions taken

only when an employee is terminated.

COUNT I
(§1981 — Hostile Work Environment, Racia] Harassment)
Plaintiff Jones-Collins v. the Defendant

82. Plaintiff Jones-Collins incorporates by reference paragraphs | through 81
of this Complaint as though fully set forth at length herein.

83. The actions of Defendant, through its agents, servants and employees, in
subjecting Plaintiff Jones-Collins to a hostile work environment based on her race
(African American) and/or racial harassment, constituted a violation of §1981.

84. Asa direct result of the aforesaid unlawful discriminatory employment
practices engaged in by Defendant in violation of §1981, as aforesaid, Plaintiff Jones-
Collins sustained permanent and irreparable harm, which caused her to sustain a loss of

earnings, plus the value of certain benefits, plus loss of future earning power, plus back

pay, and front pay, and interest due thereon.

21
85. Asa further direct result of the aforesaid discriminatory employment
practices engaged in by Defendant in violation of §1981, Plaintiff Jones-Collins suffered
severe emotional distress, embarrassment, humiliation, and loss of self-esteem.

COUNT I

(§1981 — Retaliatory Hostile Work Environment)
Plaintiff Jones-Collins v. the Defendant

 

86. Plaintiff Jones-Collins incorporates by reference paragraphs 1 through 85
of this Complaint as though fully set forth at length herein.

87. The actions of Defendant, through its agents, servants and employees, in
subjecting Plaintiff Jones-Collins to a hostile work environment in retaliation for
registering complatnts of race discrimination and/or opposing unlawful race
discrimination in the workplace, constituted a violation of §1981.

88. Asa direct result of the aforesaid unlawful retaliatory employment
practices engaged in by Defendant in violation of §1981, as aforesaid, Plaintiff Jones-
Collins sustained permanent and irreparable harm, which caused her to sustain a loss of
earnings, plus the value of certain benefits, plus loss of future earning power, plus back
pay, and front pay, and interest due thereon.

89. Asa further direct result of the aforesaid retaliatory employment practices
engaged in by Defendant in violation of $1981, Plaintiff Jones-Collins suffered severe

emotional distress, embarrassment, humiliation, and loss of self-esteem.

22
COUNT III
(§1981 — Retaliation)
Plaintiff Jones-Collins v. the Defendant

90. Plaintiff Jones-Collins incorporates by reference paragraphs 1 through 89
of this Complaint as though fully set forth at length herein.

91. The actions of Defendant, through its agents, servants, and employees, in
subjecting Plaintiff Jones-Collins to retaliation for registering complaints of race
discrimination and/or opposing unlawful race discrimination in the workplace,
constituted a violation of §1981.

92. Asa direct result of the aforesaid unlawful retaliatory employment
practices engaged in by Defendant in violation of §1981, Plaintiff Jones-Collins sustained
permanent and irreparable harm, which caused her to sustain a loss of earnings, plus the
value of certain benefits, plus loss of future earning power, plus back pay, and front pay,
and interest due thereon.

93. Asa further direct result of the aforesaid retaliatory employment practices
engaged in by Defendant in violation of §1981, Plaintiff Jones-Collins suffered severe
emotional distress, embarrassment, humiliation, and loss of self-esteem.

COUNT IV
(§1981 — Failure to Promote)
Plaintiff Jones-Collins v. the Defendant

94. Plaintiff Jones-Collins incorporates by reference paragraphs 1| through 93

of this Complaint as though fully set forth at length herein.
95. The actions of the Defendant, through its agents, servants and employees,
in failing to promote Plaintiff Jones-Collins and/or provide any salary increases based on
her race, constituted a violation of §1981.

96. Asa direct result of the aforesaid unlawful discriminatory employment
practices engaged in by Defendant in violation of §1981, Plaintiff Jones-Collins sustained
permanent and irreparable harm, which caused her to sustain a loss of earnings, plus the
value of certain benefits, plus loss of future earning power, plus back pay, and front pay,
and interest due thereon.

97. Asa further direct result of the aforesaid discriminatory employment
practices engaged in by Defendant in violation of §1981, Plaintiff Jones-Collins suffered
severe emotional distress, embarrassment, humiliation, and loss of self-esteem.

COUNT V
(FMLA)
Plaintiff Jones-Collins v. the Defendant

98. Plaintiff Jones-Collins incorporates by reference paragraphs 1 through 97
of this Complaint as though fully set forth at length herein.

99. The actions of Defendant, through its agents, servants, and employees, in
subjecting Plaintiff Jones-Collins to retaliation for exercising her rights under the FMLA,
ultimately resulting in the constructive termination of her employment, constituted a
violation of the FMLA.

100. The aforesaid actions of Defendant were willful, malicious, wanton, in bad

faith, and in reckless disregard of Plaintiff Jones-Collins’ rights.

24
101. Asa direct result of the willful, wanton, reckless, careless and negligent
acts of Defendant, as aforesaid, Plaintiff Jones-Collins has suffered a loss of earnings,
plus the value of certain benefits, plus loss of future earning power, plus back pay, front
pay, and interest due thereon.

PRAYER FOR RELIEF

 

102. Plaintiff Jones-Collins incorporates by reference paragraphs 1 through 101
of this Complaint as though fully set forth at length herein.

WHEREFORE, Plaintiff Jones-Collins requests that this Court enter judgment in
her favor and against the Defendant and Order that:

a. Defendant compensate Plaintiff Jones-Collins for the wages and other
benefits and emoluments of employment lost, because of its unlawful conduct;

b. Defendant compensate Plaintiff Jones-Collins with an award of front pay, if
appropriate;

C. Defendant pay to Plaintiff Jones-Collins punitive damages, liquidated
damages, compensatory damages for future pecuniary losses, pain, suffering,
imconvenience, mental anguish, loss of enjoyment of life and other nonpecuniary losses
as allowable;

d. Defendant pay to Plaintiff Jones-Collins pre and post judgment interest,
costs of suit and attorney and expert witness fees as allowed by law;

e. The Court award such other relief as is deemed just and proper.

25
JURY DEMAND

Plaintiff Jones-Collins demands a trial by jury.

DATE: April 21, 2021

By:

SIDNEY L. GOLD & ASSOC., P.C.

/s/ Sidney L. Gold, Esquire
SIDNEY L. GOLD, ESQUIRE
LD. No.: 21374
1835 Market Street, Suite 515
Philadelphia, PA 19103
(215) 569-1999
Attorney for Plaintiff

26
VERIFICATION
I hereby verify that the statements contained in the attached Complaint are true and
correct to the best of my knowledge, information and belief. I understand that false statenients
herein are made subject to the penalties of Title 18 Pa. C.S.A. §4904, relating to unsworn

falsification to authorities.

  

Apr 19, 2021
DATE:

OColins (Apr is, 202, 1723 EDT}

LESLIE JONES-COLLINS, PLAINTIFF

 
